Michael J. D ’Auria, J.
This is an appeal from a judgment of conviction from the Police Justice Court of the Village of Rockville Centre, convicting the defendant of violating paragraph 1 of subdivision (d) of section 1111 of the Vehicle and Traffic Law of the State of New York. Upon conviction the defendant was fined the sum of $5.
The defendant contends that the People failed to produce sufficient legal proof to justify a conviction. She relies upon People v. Bates (26 Misc 2d 862) in which it was held that the testimony of the ticketing officer that the light was green in his direction was insufficient to prove that the light was red for traffic running perpendicular to his vehicle.
The case at bar is clearly distinguishable from the Bates case. The officer’s testimony that he observed that the traffic signal was working properly both before and after the violation supplies the corroboration necessary to support the assumption that when the light facing in one direction ivas green, that the light perpendicular to it was red.
The court is satisfied that the defendant was proven guilty of this charge beyond a reasonable doubt, and that the verdict was in accordance with the weight of credible evidence.
The judgment of conviction for violation of paragraph 1 of subdivision (d) of section 1111 of the Vehicle and Traffic Law is affirmed.